United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS        September 19, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-61005
                          Summary Calendar



MUBARAK SWATTI,

                                         Petitioner,

versus


JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                         Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A72 417 720
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mubarak Swatti, a native and citizen of Pakistan, petitions

this court for review of the Board of Immigration Appeals’ (BIA)

decision denying his application for asylum and withholding of

deportation.   In rejecting Swatti’s appeal, the BIA adopted the

Immigration Judge’s (IJ) findings that Swatti was not a credible

witness and that his claims of persecution were not worthy of

belief.   Contrary to Swatti’s argument, the BIA’s summary

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-61005
                                -2-

affirmance of the IJ’s decision did not constitute error.      See

Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003).

     This court will not disturb BIA decisions based purely on an

IJ’s assessment of the alien’s credibility.   Chun v. INS, 40 F.3d

76, 78 (5th Cir. 1994).   Accordingly, Swatti’s petition for

review is DENIED.